DETAILED ACTION
This action is in response to the application filed on 9/28/2021. 
Claims 1-20 are pending.
		
Allowable Subject Matter
     Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The instant invention is related to processing video data for generating prediction luma samples for a current luma video block in which forward mapping process is performed for the current luma video block, performing conversion of the current luma samples into bitsttream based on a modified prediction samples resulting from the forward mapping and for a current chroma video block, whether to apply a scaling process on chroma residual samples of the current chroma video block is based on a dimension of the current luma video block, the chroma residual are scaled before being used to reconstruct the current chroma video block and an inverse mapping process which is an inverse operation of the forward mapping process is applied after reconstructing the current luma video block, and
wherein a piecewise linear model is used to map the samples of the current luma video block into particular values during the forward mapping process.

Prior art was found for the claims as follows:

- Song et al. (US 20190320191 A1)
Song discloses processing luma samples of a current video block for conversion into bitstream is disclosed in which luma samples are forward mapped to generate a luma-reshaped image, for each chroma component the range of a pixel values in the luma reshaped image is divided into bins, and for each bin a maximal scale factor is generated based on the chroma pixel values in the input image corresponding to the pixels of the luma reshaped image in the bin.

- Ye et al.  (US 20200288173 A1)
Ye discloses processing video data including luma and chroma data in which luma samples are forward mapped and an average value of the entire luma block sample is used to obtain chroma scaling factor. 


The references are not anticipating or an obvious combination of the claimed invention including, with all of the other elements in each of the independent claims 1, 16, 18, and 20, processing video data for generating prediction luma samples for a current luma video block in which forward mapping process is performed for the current luma video block, performing conversion of the current luma samples into bitsttream based on a modified prediction samples resulting from the forward mapping and for a current chroma video block, whether to apply a scaling process on chroma residual samples of the current chroma video block is based on a dimension of the current luma video block, the chroma residual are scaled before being used to reconstruct the current chroma video block and an inverse mapping process which is an inverse operation of the forward mapping process is applied after reconstructing the current luma video block, and
wherein a piecewise linear model is used to map the samples of the current luma video block into particular values during the forward mapping process.

The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE N. NOH whose telephone number is (571)270-0686.  The examiner can normally be reached on Mon-FRI 7:30-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE N NOH/

Primary Examiner
Art Unit 2481